Case 1:21-cv-02160-SKC Document 6 Filed 08/20/21 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-02160-SKC

ESTATE OF SERAFIN FINN, by and through its personal representative Melissa R. Schwartz

       Plaintiff,
v.

THE CITY AND COUNTY OF DENVER, a municipality,
DEPUTY JASON GENTEMPO, in his individual capacity

       Defendants.


                         NOTICE OF ENTRY OF APPEARANCE


       Raana V. Haidari hereby enters her appearance as counsel of record on behalf of Defendant

the City and County of Denver.

       Dated this 20th day of August 2021.

                                    Respectfully submitted,

                                    By: s/ Raana V. Haidari
                                       Raana V. Haidari, Assistant City Attorney
                                       Denver City Attorney’s Office
                                       Civil Litigation Section
                                       201 West Colfax Ave., Dept. 1108
                                       Denver, Colorado 80202
                                       Telephone: (720) 913-3244
                                       Facsimile: (720) 913-3155
                                       E-mail: raana.haidari@denvergov.org
                                       Attorney for Defendant City and County of Denver
Case 1:21-cv-02160-SKC Document 6 Filed 08/20/21 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I certify that on this 20th day of August 2021, I electronically filed the foregoing NOTICE
OF ENTRY OF APPEARANCE with the Clerk of the Court using the CM/ECF system which
will send notification of such filing to the following:

Benjamin William Hartford
Law Office of Benjamin Hartford
650 South Cherry Street, Suite 1225
Denver, CO 80246
Email: ben@bhartfordlaw.com

Nicholas Alexander Lutz
Rathod Mohamebhai LLC
2701 Lawrence Street, Suite 100
Denver, CO 80205
Email: nl@rmlayers.com


                                                     s/ Raana V. Haidari
                                                     Denver City Attorney’s Office
